     Case 2:21-cv-00123-KJD-DJA Document 3 Filed 01/25/21 Page 1 of 4



1                              UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
      RONALD C. WILLIAMS,                                  Case No. 2:21-cv-00123-KJD-DJA
4
                                             Plaintiff                    ORDER
5
             v.
6
      WILLIAM HUTCHINGS, et al.,
7
                                        Defendants
8
9    I.     DISCUSSION
10
            On January 19, 2021, Plaintiff, an inmate in the custody of the Nevada Department
11
     of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983, an
12
13   application to proceed in forma pauperis, and an application to appeal in forma pauperis.

14   (ECF Nos. 1-2, 1, 1-1, ). Plaintiff’s application to proceed in forma pauperis (ECF No. 1)
15   is incomplete. Plaintiff has not submitted his application to proceed in forma pauperis on
16
     this Court’s approved form and has not provided a financial certificate or an inmate
17
     account statement for the previous six-month period.
18
19          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

20   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
21   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
22
     inmate must submit all three of the following documents to the Court:
23
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
24
25          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

26          page 3),
27          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
28
            official (i.e. page 4 of this Court’s approved form), and
     Case 2:21-cv-00123-KJD-DJA Document 3 Filed 01/25/21 Page 2 of 4



1           (3) a copy of the inmate’s prison or jail trust fund account statement for the
2           previous six-month period.
3
            Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
4
     (ECF No. 1) without prejudice because the application is incomplete. The Court will grant
5
6    Plaintiff a one-time extension to file a fully complete application to proceed in forma

7    pauperis containing all three of the required documents. Plaintiff will file a fully complete
8    application to proceed in forma pauperis on or before March 26, 2021. Absent unusual
9
     circumstances, the Court will not grant any further extensions of time. If Plaintiff does not
10
     file a fully complete application to proceed in forma pauperis with all three required
11
12   documents on or before March 26, 2021, this case will be subject to dismissal without

13   prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all
14   three of the documents needed to file a fully complete application to proceed in forma
15
     pauperis or pays the full $402 filing fee.
16
            A dismissal without prejudice means Plaintiff does not give up the right to refile the
17
18   case with the Court, under a new case number, when Plaintiff has all three documents

19   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
20   may choose not to file an application to proceed in forma pauperis and instead pay the
21
     full filing fee of $402 on or before March 26, 2021 to proceed with this case.
22
            With respect to Plaintiff’s application to appeal in forma pauperis at ECF No. 1-1,
23
24   it is unclear to the Court whether Plaintiff is attempting to file an appeal, whether he is

25   seeking in forma pauperis status from the court of appeals, or whether he is submitting
26   this form as part of his in forma pauperis application to the Court. If Plaintiff is seeking in
27
     forma pauperis status in this Court, he must use the approved form.
28



                                                  -2-
     Case 2:21-cv-00123-KJD-DJA Document 3 Filed 01/25/21 Page 3 of 4



1           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-2), but the Court
2    will not file the complaint unless and until Plaintiff timely files a fully complete application
3
     to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
4
     II.    CONCLUSION
5
6           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

7    in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
8    application to proceed in forma pauperis with all three documents.
9
            IT IS FURTHER ORDERED that Plaintiff’s application to appeal in forma pauperis
10
     (ECF No. 1-1) is denied without prejudice.
11
12          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the

13   approved form application to proceed in forma pauperis by an inmate, as well as the
14   document entitled information and instructions for filing an in forma pauperis application.
15
            IT IS FURTHER ORDERED that on or before March 26, 2021, Plaintiff will either
16
     pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
17
18   administrative fee) or file with the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
20          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
21
            signatures on page 3),
22
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
23
24          official (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the
26          previous six-month period.
27
            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
28



                                                   -3-
     Case 2:21-cv-00123-KJD-DJA Document 3 Filed 01/25/21 Page 4 of 4



1    application to proceed in forma pauperis with all three documents or pay the full $402
2    filing fee for a civil action on or before March 26, 2021, this case will be subject to
3
     dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
4
     number, when Plaintiff has all three documents needed to file a complete application to
5
6    proceed in forma pauperis or pays the the full $402 filing fee.

7           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
8    (ECF No.1-2) but will not file it at this time.
9                   January 25, 2021
            DATED: __________________
10
11                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -4-
